The facts alleged do not show any justiciable controversy existing between the parties requiring settlement of their jural relations by declaratory judgment at this time. If it should subsequently develop that there is a dispute between the parties which requires or warrants a declaratory judgment, the plaintiff may, upon proper allegations showing a dispute, institute another action should it be so advised. Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion granted. Present — Peck, P. J., Cohn, Callahan and Breitel, Jj.